Petitioners move to quash a subpoena duces tecum issued by respondent as counsel for this judicial inquiry and returnable before the Justice conducting such inquiry at the Additional Special Term of the Supreme Court, Kings County. The respondent makes a cross motion to dismiss petitioners’ application on the ground that this court lacks the jurisdiction to entertain it in the first instance. Ci’qss motion granted, without costs. Petitioners’ motion dismissed, without costs and without prejudice to their right, if so advised, to renew their motion in the Supreme Court. This court undoubtedly possesses original jurisdiction to entertain and determine, in the first instance, any motion in an action or proceeding pending in the Supreme Court. This court, however, may properly decline to exercise such original jurisdiction except in rare instances, where the exigencies of the ease and the interests of justice demand it. In our opinion this is not such an instance, and hence this court must refuse to-assume jurisdiction. Here, orderly procedure and the interests of justice would require that petitioners’ application be made in the first instance to the Supreme Court.
Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.